Citation Nr: 0928955	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  03-02 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran had recognized guerrilla service from July 1945 
to February 1946.  He died in July 1976.  The Appellant is 
his surviving spouse.

This matter is before the Board of Veterans' Appeals on 
appeal of a rating decision in May 2002 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In April 2004, the Board remanded the case for additional 
evidentiary development.

In a decision in September 2005, the Board denied the claim 
of service connection for the cause of the Veteran's death.  
The Appellant then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2007, the Court vacated the Board's decision and 
remanded the matter to the Board for further action.

In January 2008, the Board remanded the case for additional 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  


FINDINGS OF FACT

1. According to the death certificate, the Veteran died in 
July 1976, at the age of 58, of septic shock, due to 
bronchopneumonia, and peritonitis that was secondary to a 
ruptured peptic ulcer.

2. At the time of his death, the Veteran did not have an 
adjudicated service-connected disability.

3. The fatal septic shock, due to bronchopneumonia, and 
peritonitis that was secondary to a ruptured peptic ulcer was 
not affirmatively shown to have had onset during service and 
are unrelated to an injury, disease, or event of service 
origin. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause the Veteran's death. 38 U.S.C.A. §§ 1110, 1112, 1310, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively. See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).



The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2001, in February 2008, and in 
September 2008.  The notice included the type of evidence 
needed to substantiate the claim of service connection for 
the cause of death, namely, that the Veteran died of an 
injury, disease, or event of service origin.

The Appellant was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records or with her 
authorization VA would obtain any non-Federal records on her 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice);; of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007) (an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in July 2009.  Mayfield v. Nicholson, 499 F. 3d 1317, 1323 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and private medical records.  
The RO obtained opinions from VA physicians in January 2005 
and June 2009.  

As the Appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Veteran died in July 1976.  According to the death 
certificate, the cause of death was septic shock, due to 
bronchopneumonia, and peritonitis that was secondary to a 
ruptured peptic ulcer.  No autopsy was performed.  At the 
time of the Veteran's death, the Veteran did not have an 
adjudicated service-connected disability.

The Veteran's service records contain no history of any 
illness or injury.  An affidavit executed by the Veteran at 
the end of his service in January 1946 did not contain a 
declaration of wounds or illnesses incurred in service.

In a certificate, dated in August 1996, a hospital official 
reported that the Veteran was treated for a bleeding peptic 
ulcer in July 1976 and died at that facility.  This was 
confirmed in an October 2000 statement from the same 
facility. 

In June 2001, the Republic of Philippines Professional 
Regulation Commission reported that "A.L.V., MD, " was not 
listed as authorized to practice medicine in the Philippines.

In July 2001, "A.L.V., MD", stated that he treated the 
Veteran from April to December of 1974 for pulmonary 
tuberculosis, severe coughing, headaches, cardiac distress, 
difficulties with breathing, chest and back pain, insomnia, a 
urinary tract infection, posttraumatic stress disorder, a 
high fever, avitaminosis, a peptic ulcer, and general 
debility.  

In July 2001, the Appellant asserted that "A.L.V., MD," was 
the family doctor.  

In January 2002, the RO reported that after an intensive 
filed investigation in June and July 2001, "A.L.V., MD," 
was not able to document his licensing as a physician and the 
investigation failed to yield evidence that "A.L.V., MD," 
had medical training or credentials to practice medicine.  
Also, "A.L.V., MD," had told the investigators that he had 
prepared false medical certificates for claimants he had 
never met or treated. 

At a hearing in March 2003, the Appellant stated she did not 
remember the name of the doctor who saw the Veteran.  When 
reminded that she had previously asserted that "A.L.V., 
MD," was her family physician, she did not respond. 

The Appellant testified and submitted statements that the 
Veteran had a peptic ulcer condition contracted during 
service.  Two neighbors and service comrades of the Veteran 
have also submitted testimony.  J.C. testified that the 
Veteran was very thin, weak, and ailing before he died.  P.A. 
testified that during service, he observed the Veteran had no 
disabilities, but long after his discharge, he was told the 
Veteran had a peptic ulcer.

In September 2003, Dr. F.B.A. stated that he treated the 
Veteran in December 1964 and in February 1966 for peptic 
ulcer disease.  The doctor stated that the Veteran had a 
history of epigastric pain since 1942, persisting up to the 
time of consultation in 1964.

In a Remand in April 2004, the Board asked the Appellant to 
authorize the release of the records of Dr. F.B.A.  There is 
no record of response from the Appellant about the 
authorization. 



In January 2005, a VA physician expressed the opinion that in 
the absence of any pertinent medical records or any 
supporting evidence, such as procedures or diagnostic 
examinations showing treatment for chronic peptic ulcer 
disease, it would be "purely speculative" to state that the 
Veteran's chronic peptic ulcer disease could have been the 
cause of his death.

Because the opinion of the VA physician was determined to be 
inadequate by the Court, in a Remand in January 2008, the 
Board requested a VA medical opinion to determine whether it 
was at least as likely as not that the Veteran's death was 
due to a disease or event of service origin.  The Board asked 
the physician to comment on: 

a). Whether septic shock due to bronchopneumonia and 
peritonitis, secondary to a ruptured peptic ulcer, were 
complications of the ruptured peptic ulcer or whether 
the conditions contributed to death, but were unrelated 
to the ruptured peptic ulcer; and,

b). Whether the history of epigastric pain, beginning in 
1942, before the veteran's recognized guerrilla service 
from July 1945 to February 1946, which was implicitly 
associated with peptic ulcer disease, eliminates the 
existence of other conditions that also present with the 
same symptomatology with due regard to accepted medical 
principles, pertaining to the history, manifestations, 
clinical course, and character of peptic ulcer disease.

Lastly, the Board directed that if the requested opinion 
could not be provided without resort to speculation to 
so state.



After reviewing the claims file, the VA physician stated that 
bronchopneumonia is not a direct complication of a ruptured 
peptic ulcer disease, but may occur in an elderly debilitated 
person who has been bedridden for a prolonged period of time.  
The VA physician then stated it would be speculative whether 
these conditions contributed to death since no hospital 
records during the Veteran's confinement prior to his demise 
were available for review.  On the history of epigastric 
pain, the VA physician stated that epigastric pain alone does 
not eliminate the existence of other conditions that also 
present as epigastric pain and that the record did not show 
whether any diagnostic work up or procedures were done to 
make a definite diagnosis.  The VA physician concluded that 
due to the paucity of the medical records to arrive at a more 
definite medical conclusion, it would be merely speculative 
to state whether it was at least as likely as not that the 
Veteran's death was due to a disease or event of service 
origin.

Legal Principles for Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).


For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including peptic ulcer disease, if the disease becomes 
manifest to a compensable degree within one year after 
service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The record establishes that service connection was not in 
effect for any disability during the Veteran's lifetime.  
Therefore, there is no factual or legal basis on which to 
predicate an analysis of whether or not an already 
adjudicated service-connected disability during the Veteran's 
life time caused or contributed to the cause of his death.  
38 C.F.R. § 3.312(c).

The factual and legal question that is presented is whether 
service connection is warranted for the fatal conditions 
shown on the death certificate as the cause of the Veteran's 
death, that is, septic shock, due to bronchopneumonia, and 
peritonitis that was secondary to a ruptured peptic ulcer.



The Veteran's processing affidavit in January 1946 did not 
contain a declaration of wounds or illnesses incurred in 
service.  The Veteran's service records show no treatment for 
any of the disabilities listed in his death certificate, or 
any symptoms thereof.  There is no evidence contemporaneous 
with service or from any other source to affirmatively show 
that septic shock, due to bronchopneumonia, and peritonitis 
that was secondary to a ruptured peptic ulcer began during 
service and service connection for the fatal conditions under 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not 
established.

And as there is no competent evidence either contemporaneous 
with or after service that the fatal conditions were 
otherwise noted, that is, observed during service, the 
principles of service connection, pertaining to chronicity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b) 
do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

In addition, there has been no medical evidence that the 
peptic ulcer manifested to a compensable degree within one 
year after separation from service in 1946 under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. § 3.307, 3.309.

Nevertheless, service connection for the fatal conditions may 
still be established when all the evidence, including that 
pertinent to service, establishes that the fatal conditions 
were incurred in service.  38 C.F.R. § 3.303(d). 

As for the statement of "A.L.V., MD," the statement is not 
competent evidence as the person was not a licensed physician 
as the Republic of Philippines Professional Regulation 
Commission reported that "A.L.V., MD," was not listed as 
authorized to practice medicine in the Philippines.  On the 
grounds that the statement is not competent evidence, the 
evidence is excluded.  Moreover, the statement is not 
credible as "A.L.V., MD", told investigators that he had 
prepared false medical certificates for claimants he had 
never met or treated.  For these reasons, the statement of 
"A.L.V., MD," has no evidentiary value. 

As for the statement of Dr. F.B.A., as the Appellant had 
previously submitted "medical" evidence that was both 
incompetent and not credible, which also reflects on her own 
credibility, the Board asked her for authorization to obtain 
the records of Dr. F.B.A. to support her claim, but she did 
not authorize VA to obtain the records.  As for the statement 
of Dr. F.B.A., the doctor stated that the Veteran had a 
history of epigastric pain since 1942, persisting up to the 
time of consultation in 1964.  The record shows that the 
Veteran did not have recognized guerrilla service until July 
1945, not in 1942, as Dr. F.B.A. seems to have presumed.  

At best, the statement of Dr. F.B.A. amounts to recorded 
history obtained from the Veteran.  A bare description of lay 
history is not transformed into medical evidence merely 
because it was recorded by a medical professional. There is 
nothing in the language of the statement that suggests that 
any medico-evidentiary value was added to the lay history 
through the medical expertise of the medical professional. 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  For this 
reason, the Board rejects the unenhanced medical history as 
favorable evidence.  

As for the testimony and statements of the Appellant and the 
testimony of witnesses, while the Appellant and witnesses are 
competent to describe observable symptoms that the Veteran 
exhibited, to the extent that the Appellant and witnesses 
imply that the symptoms relate to the fatal conditions, which 
involves a question of medical causation, the Appellant and 
witnesses are not competent. 



For this reason, the statements and testimony are excluded as 
competent evidence on the question of whether the observable 
symptoms were casually related to the Veteran's fatal 
conditions.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) 
(Lay witness competency is not unlimited, and the fact that a 
lay witness may personally know the veteran and may have had 
the opportunity to observe him does not render the witness' 
testimony universally competent in proceeding to determine 
service connection; lay testimony is competent in proceeding 
to establish service connection only when it regards symptoms 
of the veteran's illness and lay testimony is not competent 
to prove the veteran had or was diagnosed with a particular 
illness.).

As for the competent evidence of record on the question of 
medical causation based on the initial diagnosis of the fatal 
conditions after service under 38 C.F.R. § 3.303(d), the 
competent medical opinion is against the claim. 

The Board asked the physician to comment on whether septic 
shock due to bronchopneumonia and peritonitis, secondary to a 
ruptured peptic ulcer, were complications of the ruptured 
peptic ulcer or whether the conditions contributed to death, 
but were unrelated to the ruptured peptic ulcer; and whether 
the history of epigastric pain, beginning in 1942, before the 
Veteran's recognized guerrilla service from July 1945 to 
February 1946, which was implicitly associated with peptic 
ulcer disease, eliminates the existence of other conditions 
that also present with the same symptomatology with due 
regard to accepted medical principles, pertaining to the 
history, manifestations, clinical course, and character of 
peptic ulcer disease.

After reviewing the claims file, the VA physician stated that 
bronchopneumonia is not a direct complication of a ruptured 
peptic ulcer, but may occur in an elderly debilitated person 
who has been bedridden for a prolonged period of time.  
Stated differently, bronchopneumonia was the result of the 
Veteran's poor health, which was not linked to an injury, 
disease, or event in service. 

As for the history of epigastric pain, the VA physician 
stated that epigastric pain alone does not eliminate the 
existence of other conditions that also present as epigastric 
pain and that the record did not show whether any diagnostic 
work up or procedures were done to make a definite diagnosis.  
The VA physician concluded that due to the paucity of the 
medical records, regarding symptoms of epigastric pain, to 
arrive at a more definite medical conclusion, it would be 
merely speculative to state whether it was at least as likely 
as not that the Veteran's death due to peptic ulcer disease 
was due to a disease or event of service origin. 

When after careful consideration of the record, a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim. It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

As there is no competent, favorable medical evidence, the 
negative evidence, consisting of the opinion of the VA 
physician that bronchopneumonia was the result of the 
Veteran's poor health, which was not linked to an injury, 
disease, or event in service, is persuasive evidence against 
the claim.  As for epigastric pain, the VA physician stated 
that epigastric pain alone did not eliminate the existence of 
other conditions that also present as epigastric pain and to 
link the epigastric pain to peptic ulcer disease in the 
absence of any medical evidence, it would be merely 
speculative to state whether it was at least as likely as not 
that the Veteran's death due to peptic ulcer disease was due 
to a disease or event of service origin. 

For the above reasons, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the Veteran's death, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 




ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


